Green, J.
Defendant pleaded guilty to welfare fraud.
He was given a deferred sentence and placed on probation for 5 years on condition he serve 10 days in the county jail. *184He appeals.
First, he assigns error to the denial of a motion to withdraw his plea of guilty. This motion was made shortly after entry of the plea based upon a claim (1) of physical and mental stress and strain rendering his plea involuntary, and (2) newly discovered evidence. Following an evidentiary hearing, the court entered findings of fact and conclusions of law and denied the motion. The findings are amply supported in the record and support the conclusions of law. There was no error.
Second, defendant assigns error to the denial of a second motion to withdraw his plea premised on the prosecuting attorney's failure to follow the terms of a plea bargain. In consideration for defendant's plea, the prosecuting attorney agreed to recommend 10 days in the county jail and probation. Instead, at the time of sentencing, the prosecutor recommended 180 days, reviewable in 90 days. The trial judge declined to follow this recommendation, which was similar to the recommendation contained in the presentence report, and stated: "I am going to adhere to the recommendation made by the State set forth in the Statement of Defendant on Plea of Guilty and . . . require that you be confined ... for a period of ten days . . ." We find no error.
Defendant received the benefit of his bargain—a deferred sentence, probation and 10 days. Realistically, this was defendant's expectation and hope. It was realized. There was no prejudice. In these circumstances, the procedure outlined in In re James, 96 Wn.2d 847, 640 P.2d 18 (1982) serves no useful purpose.
The contention urged by defendant that he was denied effective assistance of counsel is not supported by the record and is, therefore, rejected.
Affirmed.
Roe, C.J., concurs.